Citation Nr: 0301173	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  99-16 464	)	DAT

	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a 100 percent schedular evaluation for 
chronic, undifferentiated schizophrenia with depression.

(The issue of entitlement to service connection for 
coronary artery disease, to include residuals of a stroke, 
will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to 
January 1946 and from February 1948 to December 1964.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In July 2000, a 
hearing was held at the St. Petersburg, Florida RO before 
C.W. Symanski, who is the Member of the Board rendering 
the final determination in this claim and was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  The Board 
remanded the case to the RO in December 2000 for further 
development.

The Board notes that the issue of entitlement to service 
connection for residuals of coronary artery disease, to 
include residuals of a stroke, requires further 
evidentiary development by the Board pursuant to its 
authority under 38 C.F.R. § 19.9(a)(2).  When the 
development has been completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  38 C.F.R. § 20.903 (2002).  After giving notice and 
reviewing the response to notice, the Board will prepare a 
separate decision addressing this issue.


FINDING OF FACT

The veteran's service connected psychiatric disability 
more nearly results in total social and occupational 
impairment.



CONCLUSION OF LAW

The criteria for a 100 percent rating for chronic 
undifferentiated schizophrenia with depression have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9203 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Historically, the veteran was awarded service connection 
for schizophrenic reaction by means of a March 1965 RO 
decision.  A February 2002 RO decision assigned a 70 
percent rating for undifferentiated schizophrenia with 
depression.  In June 2002, the RO awarded entitlement to 
individual unemployability due to service connected 
psychiatric disorder.

The veteran filed his current claim for an increased 
rating on May 28, 1998.  He underwent VA examination in 
September 1998 at which time he complained of poor sleep, 
nightmares, decreased mood, anhedonia, difficulty 
concentrating, low self esteem, decreased energy, frequent 
crying spells and irritability.  On mental status 
examination, he was alert and oriented to person, place 
and time.  He displayed mild to moderate psychomotor 
agitation during the evaluation.  He was cooperative but 
made poor eye contact.  He was very tearful on frequent 
questioning.  His speech was initially coherent, but 
frequently labile and mildly pressured.  Throughout the 
evaluation, he showed evidence of flight of ideas and 
looseness of associations as well as extreme difficulty 
concentrating.  His mood was depressed with a full range 
of labile affect.  He denied suicidal or homicidal 
ideation, intent or plan.  He also denied psychotic 
symptoms.  His memory was intact.  His calculations and 
attention were fair.  His abstract reasoning was very 
concrete.  His insight and judgment were considered fair.  
It was the examiner's opinion that, after review of the 
medical records, the veteran held a diagnosis of severe, 
recurrent major depressive disorder without psychotic 
features, and that he 

was previously misdiagnosed with paranoid schizophrenia.  
The examiner assigned a Global Assessment of Functioning 
(GAF) score of 57.

The veteran's subsequent VA clinical records reflect that 
he underwent therapy sessions at the Mental Health Clinic 
(MHC) in 1999 and 2000.  Overall, he demonstrated distrust 
and anger towards his treating physicians.  His mood was 
described as bitter, angry, resentful and negativistic.  
He reported sleeping difficulty and suspiciousness.  He 
displayed paranoia with delusional and inappropriate 
thought content.  He was given GAF scores of 45 and "55%" 
in March 1999 at which time his medication dosage was 
increased.  He was given a GAF score of "55%" in June 
1999.  He evidenced hostility in August 1999 at which time 
he was given a GAF of 45.  In October 1999 and February 
2000, he was given GAF scores of "65%."  He reported 
marital difficulties in March 2000.

In July 2000, the veteran appeared and testified at a 
personal hearing before the undersigned.  He complained of 
war memories, head spinning, headaches, and an inability 
to put his thoughts together.  He reported difficulty with 
sleep, concentration, memory and getting along with his 
wife.  He described depression and decreased coping skills 
with moments of disorientation.  He had been unable to 
work since 1993 due to physical disability. 

Thereafter, the veteran continued treatment at the VA MHC 
for paranoid schizophrenia.  In June and August 2001, he 
was given GAF scores of "70%."  

In July 2001, the veteran underwent VA mental disorders 
examination with benefit of review of his claims folder.  
At that time, he reported symptoms of paranoia 
irritability, easy upset and anger.  He was suspicious 
about people and the government, and was unable to go into 
his neighborhood.  He believed himself to have special 
powers such as mind reading and predicting the future.  He 
felt as if he could place thoughts into people's heads and 
vice versa.  His wife felt as if his schizophrenia had 
worsened to the point where she needed assistance to care 
for him.  On mental status examination, he presented as 
appropriately dressed and 

groomed.  He made good contact.  He was appropriate at the 
interview.  His speech was productive and coherent, but 
was often circumstantial.  He described his mood as 
anxious.  There was no evidence of psychosis, although he 
admitted to hearing voices in his head.  He denied command 
hallucinations.  His memory and concentration appeared 
intact.  His insight was impaired.  His judgment was 
intact, but it sounded as if it became impaired during 
periods of agitation.  He was considered competent.  The 
examiner offered a diagnosis of paranoid schizophrenia, 
and assigned a GAF score of 42.  The examiner also offered 
the following impression:

This is a 76-year-old man with a history of 
paranoid schizophrenia, compounded by 
multiple physical problems.  His 
schizophrenia has not improved at all and 
instead seems that possibly his medical 
problems have caused it to worsen.  Socially, 
the patient is impaired because of his 
paranoia and suspiciousness nature.  Also his 
delusions about his special powers also can 
impair his social interactions.  The patient 
cannot work at all due to his disability from 
his stroke, but it appears prior to his 
stroke that he was not able to do much more 
than hold a part-time job anyway due his 
paranoid schizophrenia.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall 
be applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  The determination of 
whether an increased evaluation is warranted is to be 
based on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all 
information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 

evidence regarding any issue material to the determination 
of a matter, the Board shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West Supp. 2001).  
The Board considers all the evidence of record, but only 
reports the most probative evidence regarding the current 
degree of impairment which consists of records generated 
in proximity to and since the claims on appeal.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

VA has defined competency of evidence as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include 
statements contained in authoritative 
writings such as medical and scientific 
articles and research reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if 
it is provided by a person who has 
knowledge of facts or circumstances and 
conveys matters that can be observed and 
described by a lay person.

38 C.F.R. §3.159(a) (2002).

The RO has rated the veteran's schizophrenia as 70 percent 
disabling under Diagnostic Code 9203.  This rating 
contemplates occupational and social impairment with 
deficiencies in most areas such as work, family relations, 
judgment, thinking, or mood, due to such items as: 
suicidal ideation; obsessional rituals which interfere 
with routine activity; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked 

irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
and inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to symptoms such 
as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation or name.

Global Assessment of Functioning score (GAF) is a scale of 
0-100 reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996) citing Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed. 1994) (DSM- IV).  Rating agencies 
are charged with the responsibility of being thoroughly 
familiar with DSM- IV in order to apply the general rating 
criteria for rating mental disorders.  38 C.F.R. § 4.130 
(2002).

A GAF score of 100 represents superior functioning without 
any symptoms.  A GAF score of 40 is defined as "some 
impairment in reality testing or communication (e.g., 
speech illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., 
depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger 
children, is defiant at home, and is failing school)."  A 
GAF score of 50 is defined as "serious symptoms (e.g., 
suicidal ideations, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job).  A GAF of 60 is defined as 
"moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty 
in social, occupational or school functioning (e.g., few 
friends, conflicts with peers or co-

workers)."  A GAF score of 70 is defined as "some mild 
symptoms (e.g., depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within household), but 
generally functioning pretty well, has some meaningful 
relationships."

The veteran claims that the evidence of record supports a 
100 percent schedular rating for his service connected 
psychiatric disorder.  His psychiatric symptoms, as shown 
by the medical evidence, includes anhedonia, difficulty 
concentrating, low self esteem, decreased energy, frequent 
crying spells, distrust, suspiciousness, paranoia, 
delusional and inappropriate thoughts, sleep difficulty 
and nightmares.  His mood has been described as bitter, 
angry, resentful and negativistic.  VA examination in 1998 
was significant for mild to moderate psychomotor 
agitation, tearfulness, labile and mildly pressured 
speech, evidence of flight of ideas and looseness of 
associations and extreme difficulty with concentration.  
VA examination in 2001 was significant for circumstantial 
speech, anxious mood, report of auditory hallucinations, 
and impaired insight.  

On several occasions during the appeal period, the 
veteran's psychological, social, and occupational 
functioning has been assessed as both "major" and 
"serious" in degree.  The VA examiner in 2001 commented 
that the veteran's social interaction was impaired due to 
his paranoia, suspiciousness and delusions about his 
special powers.  The VA examiner also commented that, 
historically, the veteran's service connected psychiatric 
disorder had prevented him from holding full-time 
employment.  As a result of this assessment, the RO has 
found that the veteran is individually unemployable due to 
his service connected psychiatric disorder.  The veteran's 
wife has reported that her husband's schizophrenia has 
worsened to the point where she felt the need for home 
care services.  On this evidence, the Board exercises the 
benefit of the doubt rule in favor of the veteran by 
finding that his service connected psychiatric disability 
more nearly results in total social and occupational 
impairment.  The Board, therefore, grants a 100 percent 
schedular rating effective to the date of claim.


ORDER

A 100 percent schedular rating for chronic 
undifferentiated schizophrenia with depression is granted, 
subject to regulations governing the award of monetary 
benefits.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

